                Case 5:20-cv-05672-BLF Document 26-6 Filed 10/30/20 Page 1 of 2



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID J. ROSEN - # 296139
           4   drosen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 SAN JOSE DIVISION
          11
               KEVIN RAMIREZ, on his own behalf and on      Case No. 5:20- cv-05672
          12   behalf of all others similarly situated,
                                                            [PROPOSED] ORDER GRANTING
          13                Plaintiffs,                     DEFENDANT ELECTRONIC ARTS
                                                            INC.’S MOTION TO DISMISS, AND
          14         v.                                     REQUEST FOR JUDICIAL NOTICE

          15   ELECTRONIC ARTS INC.,                        Date:      February 25, 2020
                                                            Time:      9:00 a.m.
          16                Defendant.                      Dept.:     Courtroom 3 – 5th Floor
                                                            Judge:     Hon. Beth Labson Freeman
          17
                                                            Date Filed: August 13, 2020
          18
                                                            Trial Date: Not Yet Assigned
          19
          20

          21

          22

          23

          24

          25

          26

          27

          28


                  [PROPOSED] ORDER GRANTING DEFENDANT ELECTRONIC ARTS INC.’S MOTION TO DISMISS
                                              Case No. 5:20- cv-05672
1529214
                Case 5:20-cv-05672-BLF Document 26-6 Filed 10/30/20 Page 2 of 2



           1           This matter having come before this Court and the Court having carefully considered the

           2   briefs, arguments of counsel and all matters presented to the Court, and good cause appearing

           3   therefor, it is hereby ordered that:

           4               1. Defendant Electronic Arts Inc.’s Request for Judicial Notice is GRANTED.

           5               2. Defendant Electronic Arts Inc.’s Motion to Dismiss is GRANTED, and all claims

           6                   are DISMISSED WITH PREJUDICE and WITHOUT LEAVE TO AMEND.

           7           IT IS SO ORDERED.
           8

           9                                                       ____________________________________
                                                                   Hon. Beth Labson Freeman
          10                                                       Judge, United States District Court

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                          1
                   [PROPOSED] ORDER GRANTING DEFENDANT ELECTRONIC ARTS INC.’S MOTION TO DISMISS
                                               Case No. 5:20- cv-05672
1529214
